The facts found by the referee show that the plaintiff acquired the equitable title, at least, to the demands due from Jones to Conner. The referee did not find that Jones was insolvent, or that the debt, for any reason, could not be collected. The further finding of the referee, that the respondents made it a condition of the loan to the appellant, that he should secure to them its payment, and that the appellant, to procure the loan, did secure such payment to the Conners, did not warrant the legal conclusion that the loan was usurious. (Thomas v. Murray,32 N Y, 605 and cases cited.) It follows that the judgment ordered by the referee was not sustained by the facts found. The order of the General Term, reversing the judgment, fails to show that it was based upon any question of fact. The Code provides that, in such cases, it shall be assumed by this court to have been made upon questions of law only. Were we to look only at the facts found by the referee, the only conclusion to be drawn, would be, that the judgment was rightly reversed; but it has been repeatedly held by this court, that it will be presumed, in support of the judgment of the referee, that he found such facts in addition to those specified in his report, as essential to sustain the judgment, provided there was evidence given to warrant the finding of such additional facts. The case shows that there was evidence given tending to show the insolvency of Jones, and, in accordance with the above rule, *Page 255 
it must be assumed that the referee found that fact. The case further shows that Jones had, about six months before the loan, sold and transferred a large amount of personal property to the plaintiff, including the property sold by defendants to Jones, from which the debt against him arose, under circumstances rendering it doubtful at least, whether such sale was not fraudulent against the creditors of Jones. It was further proved, that the defendants had prosecuted their debt, against Jones, to judgment, upon which they had caused an execution to be issued and levied upon a portion of the property transferred by Jones to the plaintiffs, and the same to be sold, and had bid in the property upon such sale, and claimed to hold the same under the purchase. The evidence would not have sustained a finding, that the defendants did not believe that they could hold this property, but on the contrary required a finding that they supposed they could hold it. If they could hold this property, there was no pretense but that it was ample for the payment of the debt against Jones. This property was, at the time of the loan, in the possession of the plaintiff, and the defendants' claim thereto effectually discharged by the transaction. Under this state of facts, usury could not be predicated upon the fact that defendants required the plaintiff to secure the payment of the Jones debt. (Thomas v. Murray, supra.) Including the expenses of the supplemental proceedings against Jones with the debt was not usurious; Jones was liable for such expenses, and they could be satisfied from the property equally with the judgment. The order appealed from must be affirmed, and judgment final given against the plaintiff.